Citation Nr: 1512938	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-13 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date prior to May 9, 2008 for the grant of entitlement to service connection for schizophrenia, paranoid type.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to November 1996.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC.  The VA Regional Office (RO) with jurisdiction over the Veteran's claim is in San Diego, California.


FINDINGS OF FACT

1. The Veteran's claim to reopen the previously denied claim seeking service connection for schizophrenia was received on May 9, 2008. 

2. The prior claim for service connection for schizophrenia was properly adjudicated and no relevant evidence was received within one year of any prior denial; the Veteran did not appeal the previous denial, and the decision became final.
 
3. The preponderance of the evidence is against a finding that the Veteran is entitled to an effective date prior to May 9, 2008 for the grant of service connection for schizophrenia, paranoid type.


CONCLUSION OF LAW

The criteria for an effective date prior to May 9, 2008 for the grant of service connection for schizophrenia, paranoid type have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). However, in this case, the Veteran's filing of a notice of disagreement as to the effective date assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a). 38 C.F.R. § 3.159(b)(3) (2014). Rather, the Veteran's appeal as to the effective date assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103. As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law. This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant law for assignment of an effective date.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim. The record contains the Veteran's correspondence, service treatment records, VA medical records, and private medical records. The Veteran has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of the claim. 

With respect to the duty to provide a VA examination if necessary, while the Veteran was afforded VA examinations, the findings at a VA examination that occurred after the receipt of the claim by the RO are not relevant to whether an effective date prior to the date of claim is appropriate. Therefore, the adequacy of such examinations need not be discussed.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran). Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

II. Analysis

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 U.S.C.A. § 101(30) (West 2014); 38 C.F.R. § 3.1(p) (2014). In making this determination, the Board must consider all of the evidence, including that received prior to previous final decisions. Hazan v. Gober, 10 Vet. App. 511 (1997).

The date of receipt shall be the date on which a claim, information or evidence was received by VA. 38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r) (2014).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such informal claims must identify the benefit sought. 38 C.F.R. § 3.155 (2014).

Under 38 C.F.R. § 3.157, a report of examination or hospitalization by VA will be accepted as an informal claim for benefits. However, the provisions of 38 C.F.R. 
§ 3.157(b)(1) state that such reports must relate to examination or treatment of a disability for which service-connection has previously been established or that the claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission. 38 C.F.R. § 3.157(b)(1) (2014).

The Veteran contends that he is entitled to an effective date prior to May 9, 2008 for the grant of service connection for schizophrenia, paranoid type. In particular, he seeks an effective date of at least October 15, 2003, the date of receipt of his original claim for service connection. 

The Veteran's October 2003 claim for service connection was denied in a May 2004 rating decision. Notice of the determination and his appellate rights were issued that same month. The Veteran did not appeal, and additional evidence pertinent to the Veteran's acquired psychiatric disorder was not received within one year of notice of that rating decision. In fact the first document received after the May 2004 denial was the Veteran's May 2008 claim to reopen.  Therefore, the May 2004 decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2014).

The Veteran, in his April 2012 Notice of Disagreement, acknowledges that he had one year from the May 2004 rating decision to file an appeal, but argues that he did not know what to do and was still attempting to pursue employment and education in spite of his disability.  While the Board is sympathetic to the Veteran's position, he was provided his rights of appeal, which included information about the appellate process.  The Veteran has not argued or presented evidence that he did not receive notice of the May 2004 denial or his appellate rights, and the simple fact is that with the receipt of those documents by the Veteran, it became his obligation to file an appeal, and he did not.  Thus, the date of the claim upon which the Veteran's benefits for service-connected schizophrenia was based is May 9, 2008, and the claim for an effective date prior to May 9, 2008 for the grant of service connection is denied.

The Board has considered the applicability of the benefit of the doubt doctrine. However, as reflected by the above discussions, the preponderance of the evidence is against the Veteran's claim for an earlier effective date. Therefore, the benefit of the doubt doctrine is not applicable, and his claim must be denied. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7.

ORDER

Entitlement to an effective date prior to May 9, 2008 for the grant of service connection for schizophrenia, paranoid type is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


